DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of claims 1-12 in the reply filed on 10/06/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 2011/0315077; IDS, 02/26/21).
Asano is directed to a template, a manufacturing method and a processing method using the template. Asano discloses a process of fabricating a nanoimprint lithography (NIL). (Para, 0019; Fig.1A-1J). Asano discloses a chrome (Cr) film 12 is formed on one surface of a rectangular quartz substrate 11 and resist 13 is applied to the chrome film 12. (Para, 0019; Fig.1A). This disclosure teaches and/or suggests the limitation of claim 3. Asano discloses next an electron beam (EB) writing is performed on the resist 13, for example, by a circular pattern, and thereafter a development process is performed. (Para, 0020; Fig.1A). Asano explains, a resist pattern 13p that is a cylindrical pillar pattern is formed on the chrome film 12 (Para, 0020; Fig.1B). Asano discloses the resist pattern 13p includes two types of patterns, i.e., a main resist pattern 13pa and a dummy resist pattern 13pb. (Para, 0020). Asano discloses that after performing a visual inspection, a dry etching is performed as an anisotropic etching on the chrome film 12 with the resist pattern 13p as an etching mask, and thereafter the resist pattern 13p is stripped. (Para, 0021; Fg.1C). Asano discloses a Cr film pattern 12p on which the patterns of the resist pattern 13p are transferred is formed on the quartz substrate 11. (Para, 0021; Fig.1C). Asano discloses the Cr film pattern 12p includes two types of patterns, a main Cr film pattern 12pa corresponding to the main resist pattern 13pa and a dummy Cr film pattern 12pb corresponding to the dummy resist pattern 13pb. (Para, 0021; Fig.1C). 
Asano discloses next, a dry etching is performed as an anisotropic etching on the quartz substrate 11 with the Cr film pattern 12p as an etching mask and a cylindrical quartz pattern 11p on which the patterns of the Cr film pattern 12p are transferred is formed on the surface of the quartz substrate 11. (Para, 0022; Fig.1D). Asano explains the quartz pattern 11p includes two types of patterns, a main quartz pattern 11pa corresponding to the main Cr film pattern 12pa and a dummy quartz pattern 11pb corresponding to the dummy Cr film pattern 12pb. (Para, 0022; Fig.1D). Asano discloses the main quartz pattern 11pa and the dummy quartz pattern 11pb have approximately the same height. (Para, 0022; Fig.1D). Asano discloses after checking the EB writing position and the processing dimension, resist 14 is applied again to the quartz substrate 11. (Para, 0023; Fig.1E). Asano discloses next, the ED writing is performed on the resist 14 so that only the main Cr film pattern 12pa and the main quartz pattern 11pa are covered by the resist 14, and thereafter a development process is performed. (Para, 0023). Asano discloses a resist pattern 14p, which covers only the main Cr film pattern 12pa and the main quartz pattern 11pa, is formed. (Para, 0023; Fig.1F). 
Asano discloses a dry etching is performed on the dummy Cr film patterns 12pb with the resist pattern 14p as an etching mask to remove the dummy Cr film patterns 12pb. (Para, 0024; Fig.1G). Asano discloses, thereafter, the resist pattern 14p is stripped and leaves the main Cr film pattern 12pa on the main quartz pattern 11pa. (Para, 0024; Fig.1H). Asano discloses next, a dry etching is performed as an anisotropic etching on the quartz substrate 11 with the main Cr film pattern 12pa as an etching mask. (Para, 0025; Fig.1I). Asano explains with this etching, the recess portions of the quartz pattern 11p are further engraved. (Para, 0025). Asano discloses the  surfaces of the dummy quartz patterns 11pb are also removed by the same depth so that the depth position (height) of the recess portions of the quartz pattern 11p becomes approximately constant in the thickness direction of the quartz substrate 11; however, the height of the dummy quartz patterns 11pb becomes different from that of the main quartz pattern 11pa. (Para, 0025; Fig.1I). Asano further explains the height of the quartz substrate 11 in the thickness direction,  the height from the recess portion of the quartz pattern 11p, the main quartz pattern 11pa is higher than the dummy quartz pattern 11pb. (Para, 0025; Fig.1I).
Asano discloses the quartz substrate 11 is cleaned after removing the main Cr film pattern 12pa and results in a template 10 for nanoimprint in which a first projection and recess pattern is formed is completed. (Para, 0026). Asano disclose the first projection and recess pattern is formed such that the height positions of the bottom surfaces of the recess portions are approximately the same, and includes the main quartz pattern 11pa having a higher height from the bottom surface of the recess portion and the dummy quartz patterns 11pb whose height from the bottom surface of the recess portion is lower than the main quartz pattern 11pa. (Para, 0026; Fig. 1J). Asano illustrates in Figures 2A and 2B the completed template 10, in which FIG. 2A is a cross-sectional view of the template 10 and FIG. 2B is a top view of the template 10. FIG. 2A is a cross-sectional view taken along line A-A in FIG. 2B. (Para, 0026; Fig. 2A-2B). These disclosures and illustrations teach and/or suggest the limitations of claim 1, An original plate for imprint lithography, the original plate comprising: a first surface side having a patterned portion including: a groove having a bottom surface recessed from a first surface to a first depth, and a columnar portion on the bottom surface and protruding from the bottom surface to extend beyond the first surface and the limitation of claim 2. 
Asano then discloses using the original template to form a pattern. Asano discloses a process is performed by using the template 30, thereby forming a resist pattern 43p, on which the shape of the projection and recess pattern 31p of the template 30 is transferred to have an L/S pattern, on the processing target layer 22 on the substrate 21 (Para, 0052; Fig. 3A). Asano discloses an anisotropic etching, for example, by a dry etching is performed on the processing target layer 22 with the resist pattern as an etching mask. (Para, 0054). Asano discloses a substrate 21 having the design pattern shown in FIG. 8A and FIG. 8B can be manufactured by performing the above process. (Para, 0054). These disclosures and illustrations teach and/or suggest the limitations of claim 6. 
Therefore, the recitations of claims 1-3  and 6 would have been obvious to one of ordinary skill in the art at the time of filing of the present application in view of the explicit disclosures and illustrations of Asano and the teachings one of ordinary skill in the art would have reasonably understood from the teachings of Asano as discussed above. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano as applied to claims 1-3 in paragraph above, and further in view of Saito (US 2011/0062623). 
The disclosures and illustrations of Asano as discussed above fail to teach and/or suggest the limitation of claim 4 wherein the patterned portion is on a mesa portion protruding outward on the first surface side. However, the discloeus and illustrations of Asano further in view of the disclosures and illustrations of Saito provide such teachings. 
Saito discloses a first template 10 that is configured by providing patterns 13, 14 at one principal surface of a substrate 11. (Para, 0015; Fig.1). Saito discloses on the front face of the substrate 10, a mesa region 12 which is convex except for its periphery is formed. (Para, 0015; Fig.1). Saito discloses in the mesa region 12, a main pattern 13 and alignment marks or peripheral marks 14 are formed. (Para, 0015; Fig.1). Saito discloses the main pattern 13 is formed in a main pattern region 15 of the mesa region 12 and the alignment marks 14 are formed in a peripheral region 16 of the mesa region 12. (Para, 0015; Fig.1). Saito discloses each of the patterns 13, 14 is a concave-convex pattern formed by carving the surface of the substrate 11. (Para, 0015; Fig.1). Saito also discloses the substrate 11 is made of a translucent material, such as quartz, used in imprint techniques and the first template 10 is formed with a high accuracy by electronic beam lithography. (Para, 0016; Fig.1). The disclosures of Asano further in view of these disclosures and illustrations of Saito teach and/or suggest the limitation of claim 4. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant to modify the teachings of Asano further in view of the teachings of Saito because both are directed to analogous imprint lithography templates and methods of making and/or using said templates and the disclosures of Saito illustrate to one of ordinary skill in the art another template configuration that can be used for the imprint lithography plate disclosed in Asano.  







Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Asano and Saito as discussed above fail to teach and/or suggest the limitation of claim 5 where the original plate of claim 4 further comprises a counterbore region on a second surface side opposite the first surface side. Moreover, the prior art fails to provide other relevant disclosures which cure the deficiencies of Asano and/or Saito to teach and/or suggest the limitiaotn of claim 5. Therefore, claim 5 includes allowable subject matter. 
The following is an examiner’s statement of reasons for allowance: Independent claim 7 recites, ‘ A template for imprint lithography, the template comprising: a first surface side having a patterned portion including: a step portion protruding from a first surface to a first height and extending in a first direction along the first surface, and a hole in the step portion extending in a second direction into the template and having bottom is at a level below the first surface in the second direction.’ The disclosures and illustrations of Asano, Saito and Shiobara as discussed above fail to teach and/or suggest the limitations of claim 7. Moreover, the prior art fails to provide other relevant disclosures which teach the imprint lithography template of claim 7. Therefore, independent claim 7 and claims 8-12 depending therefrom are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899